
	
		I
		111th CONGRESS
		1st Session
		H. R. 2331
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  10 percent penalty on distributions from qualified retirement plans for
		  mortgage payments on qualified residences and in respect of unemployment and to
		  increase the age at which distributions from qualified retirement plans are
		  required to begin from 701/2 to 75.
	
	
		1.Short titleThis Act may be cited as the
			 Individual Recovery Assistance Act of
			 2009.
		2.Moratorium on penalty
			 for early distributions from qualified retirement plans
			(a)In
			 generalParagraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
				
					(I)Recovery
				distributionsIn the case of
				distributions on or after the date of the enactment of this subparagraph and
				before the end of the 1-year period beginning on such date, any qualified
				recovery distribution.
					.
			(b)Qualified
			 recovery distributionSubsection (t) of section 72 of such Code
			 is amended by adding at the end the following new paragraph:
				
					(11)Qualified
				recovery distributionFor
				purposes of paragraph (2)(I)—
						(A)In
				generalThe term
				qualified recovery distribution means any distribution which
				is—
							(i)a
				qualified mortgage distribution, or
							(ii)a
				qualified unemployment distribution.
							(B)Qualified
				mortgage distribution distributionsFor purposes of subparagraph (A), the term
				qualified mortgage distribution means a distribution to the extent
				that the aggregate distributions for the taxable year do not exceed the
				aggregate payments of the taxpayer for the taxable year for principal,
				interest, escrow for real estate taxes and property insurance, and mortgage
				insurance with respect to any residence that is a qualified residence (as
				defined in section 163(h)(4)(A)) of the taxpayer for the taxable year.
						(C)Qualified
				unemployment distributionFor
				purposes of subparagraph (A)—
							(i)In
				generalThe term qualified unemployment distribution
				means a distribution to an individual after separation from employment
				if—
								(I)such individual
				has received unemployment compensation for 12 consecutive weeks under any
				Federal or State unemployment compensation law by reason of such separation,
				and
								(II)such distribution
				is made during any taxable year during which such unemployment compensation is
				paid or the succeeding taxable year.
								(ii)Distributions
				after reemployment and self-employed individualsRules similar to
				the rules of clauses (ii) and (iii) of paragraph (2)(D) shall apply.
							(D)CoordinationDistributions shall not be taken into
				account under subparagraph (A) if such distributions are described in
				subparagraph (A), (C), (D), (E), (F), or (G) of paragraph (2) or to the extent
				paragraph (1) does not apply to such distributions by reason of paragraph
				(2)(B).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions on or after the date of the enactment of this Act.
			3.Increase in age for
			 required distributions
			(a)In
			 generalSubparagraphs
			 (B)(iv)(I) and (C) of section 401(a)(9) of the Internal Revenue Code of 1986
			 are amended by striking 701/2 each place it
			 occurs and inserting 75.
			(b)Conforming
			 amendments
				(1)Section 219(d)(1)
			 of such Code is amended by striking 701/2
			 in the heading and the text and inserting 75.
				(2)Section 408(b)(4) of such Code is amended
			 by striking 701/2 and inserting
			 75.
				(3)408(d)(8)(B)(ii) of such Code is amended by
			 striking 701/2 and inserting
			 75.
				(4)408A(c)(4) of such Code is amended by
			 striking 701/2 in the heading and the text
			 and inserting 75.
				(5)Section 457(d)(1)(A)(i) of such Code is
			 amended by striking 701/2 and inserting
			 75.
				(c)Effective
			 dateThe amendments made by this subsection shall apply to years
			 beginning after the date of the enactment of this Act.
			
